 
Exhibit 10.1




LOEWS CORPORATION
2000 STOCK OPTION PLAN


(as amended through April 10, 2007)




Section 1.
General



1.1  Purpose.  The Loews Corporation 2000 Stock Option Plan (the “Plan”) has
been established by Loews Corporation (the “Company”) to (i) attract and retain
persons eligible to participate in the Plan, (ii) motivate Participants, by
means of appropriate incentives, to achieve long-term Company goals, and reward
Participants for achievement of those goals, and (iii) provide incentive
compensation opportunities that are competitive with those of other similar
companies, and thereby promote the financial interest of the Company and its
Subsidiaries.


1.2  Operation and Administration.  The operation and administration of the Plan
shall be subject to the provisions of Section 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 7 of the Plan).


Section 2.
Options



2.1  Option Grant.  The Committee may grant Options in accordance with this
Section 2.


2.2  Definitions.  The grant of an “Option” permits the Participant to purchase
shares of Stock at an Exercise Price established by the Committee. Any Option
granted under the Plan may be either an incentive stock option (an “ISO”) or a
non-qualified option (an “NQO”), as determined in the discretion of the
Committee. An “ISO” is an Option that is intended to be an “incentive stock
option” described in section 422(b) of the Code and does in fact satisfy the
requirements of that section. An “NQO” is an Option that is not intended to be
an “incentive stock option” as that term is described in section 422(b) of the
Code, or that fails to satisfy the requirements of that section.


2.3  Exercise Price.  The “Exercise Price” of each Option granted under this
Section 2 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option is granted; except
that the Exercise Price shall not be less than 100% of the Fair Market Value of
a share of Stock on the date of grant (or, if greater, the par value of a share
of Stock). In no event may any Option granted under this Plan be amended, other
than pursuant to Section 4.2(e), to decrease the Exercise Price thereof, be
cancelled in conjunction with the grant of any new Option with a lower Exercise
Price, or otherwise be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Option, unless such amendment,
cancellation, or action is approved by the Company’s shareholders.


2.4  Vesting and Exercise.  An Option shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee.


(a)
Unless otherwise provided by the Committee at the time of grant or thereafter,
each Option shall vest and become exercisable in four equal annual installments
beginning on the first anniversary of the date of grant, and shall thereafter
remain exercisable during the Term.



(b)
Unless otherwise provided by the Committee at the time of grant or thereafter,
the Term of each Option shall end on the earliest of (1) the date on which such
Option has been exercised in full, (2) the date on which the Participant
experiences a Termination for Cause or a voluntary Termination, (3) the one-year
anniversary of the date on which the Participant experiences a Termination due
to death or Disability, (4) the three-year anniversary of the date on which the
Participant experiences a Termination due to such person’s Retirement, and (5)
the 90th day after the Participant experiences a Termination for any other
reason; provided, that in no event may the Term exceed ten (10) years from the
date of grant of the Option. Except as otherwise determined by the Committee at
the time of grant or thereafter, upon the occurrence of a Termination of a
Participant for any reason, the Term of all outstanding Options held by the
Participant that are unvested as of the date of such Termination shall thereupon
end and such unvested Options shall


B-1

--------------------------------------------------------------------------------


 
be forfeited immediately; provided, however, that the Committee may, in its sole
discretion, accelerate the vesting of any Option and/or extend the exercise
period of any Option (but not beyond the ten-year anniversary of the grant
date).


(c)
An Option may be exercised and the underlying shares purchased in accordance
with this Section 2 at any time after the Option with respect to those shares
vests and before the expiration of the Term. To exercise an Option, the
Participant shall give written notice to the Company stating the number of
shares with respect to which the Option is being exercised.



(d)
The full Exercise Price for shares of Stock purchased upon the exercise of any
Option shall be paid at the time of such exercise (except that, in the case of
an exercise arrangement approved by the Committee and described in the last
sentence of this paragraph (d), payment may be made as soon as practicable after
the exercise). The Exercise Price shall be payable by check, or such other
instrument as the Committee may accept. The Committee may permit a Participant
to elect to pay the Exercise Price upon the exercise of an Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise. In the case of any ISO such
permission must be provided for at the time of grant and set forth in an Award
Certificate. In addition, if approved by the Committee, payment, in full or in
part, may also be made in the form of unrestricted Mature Shares, based on the
Fair Market Value of the Mature Shares on the date the Option is exercised;
provided, however, that, in the case of an ISO the right to make a payment in
such Mature Shares may be authorized only at the time the Option is granted.



Section 3.  Stock Appreciation Rights


3.1  Types and Nature of Stock Appreciation Rights.  A “Stock Appreciation
Right” is the right to receive an amount equal in value to the excess, if any,
on the date of exercise, of the Fair Market Value of a share of Stock over the
Exercise Price of the Stock Appreciation Right. Stock Appreciation Rights may be
“Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount equal to the product of (i) the excess of the Fair Market
Value of one share of Stock over the Exercise Price of the applicable Stock
Appreciation Right, multiplied by (ii) the number of shares of Stock in respect
of which the Stock Appreciation Right has been exercised. Such amount shall be
paid in cash, Stock, or a combination thereof (with the amount of such cash
being determined based upon the Fair Market Value of the Stock on the date of
exercise). As determined by the Committee, the applicable Award Certificate
shall specify whether such payment is to be made in cash or Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.


3.2  Tandem SARs.  A Tandem SAR may be granted on the grant date of the related
Option or, in the case of a related NQO, at any time after the grant date
thereof while the related NQO remains outstanding. A Tandem SAR shall be
exercisable only at such time or times and to the extent that the related Option
is exercisable in accordance with the provisions of Section 2, and shall at all
times have the same Exercise Price as the related Option. A Tandem SAR shall
terminate or be forfeited upon the exercise or forfeiture of the related Option,
and the related Option shall terminate or be forfeited upon the exercise or
forfeiture of the Tandem SAR.


3.3  Exercise Price.  The “Exercise Price” per share of Stock subject to a
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Certificate, and shall not be less than 100% of the Fair Market
Value of a share of Stock on the applicable grant date. In no event may any
Free-Standing SAR granted under this Plan be amended, other than pursuant to
Section 4.2(e), to decrease the Exercise Price thereof, be cancelled in
conjunction with the grant of any new Option or Free-Standing SAR with a lower
Exercise Price, or otherwise be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Free-Standing SAR, unless such
amendment, cancellation, or action is approved by the Company’s shareholders.


3.4  Term.  Unless otherwise provided by the Committee at the time of grant or
thereafter, the

B-2

--------------------------------------------------------------------------------



Term of each Free-Standing SAR shall end on the earliest of (1) the date on
which such Free-Standing SAR has been exercised in full, (2) the date on which
the Participant experiences a Termination for Cause or a voluntary Termination,
(3) the one-year anniversary of the date on which the Participant experiences a
Termination due to death or Disability, (4) the three-year anniversary of the
date on which the Participant experiences a Termination due to such person’s
Retirement, and (5) the 90th day after the Participant experiences a Termination
for any other reason; provided, that in no event may the Term exceed ten (10)
years from the date of grant of the Free-Standing SAR. Except as otherwise
determined by the Committee at the time of grant, upon the occurrence of a
Termination of a Participant for any reason, the Term of all outstanding
Free-Standing SARs held by the Participant that are unvested as of the date of
such Termination shall thereupon end and such unvested Free-Standing SARs shall
be forfeited immediately provided, however, that the Committee may, in its sole
discretion, accelerate the vesting of any Stock Appreciation Right and/or extend
the exercise period of any Stock Appreciation Right (but not beyond the ten-year
anniversary of the grant date).


3.5  Vesting and Exercise.  Except as otherwise provided herein, Free-Standing
SARs shall vest and be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee and set forth in
the applicable Award Certificate.


Section 4.  Operation and Administration


4.1  Effective Date.  The Plan is effective as of January 18, 2000 (the
“Effective Date”). The Plan shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Options or Stock
Appreciation Rights under it are outstanding.


4.2  Shares Subject to Plan.  The shares of Stock for which Options and Stock
Appreciation Rights may be granted under the Plan shall be subject to the
following:


(a)
The shares of Stock with respect to which Options and Stock Appreciation Rights
may be granted under the Plan shall be shares currently authorized but unissued
or currently held or subsequently acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions.

 
(b)
Subject to the following provisions of this subsection 4.2, the maximum number
of shares of Stock that may be delivered to Participants and their beneficiaries
under the Plan shall be 12,000,000 shares of Stock (as adjusted to reflect stock
splits effected March 2001 and May 2006).

 
(c)
To the extent any shares of Stock covered by an Option are not delivered to a
Participant or beneficiary because the Option is forfeited or canceled, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan.

 
(d)
Subject to paragraph 4.2(e), the maximum number of shares that may be covered by
Options and/or Stock Appreciation Rights granted to any one individual during
any one calendar year period shall be 1,200,000 shares (as adjusted to reflect
stock splits effected March 2001 and May 2006).

 
(e)
In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee shall make
adjustments to preserve the benefits or potential benefits of the Plan and
outstanding Options and/or Stock Appreciation Rights. Action by the Committee
may include: (i) adjustment of the number and kind of shares which may be
delivered under the Plan; (ii) adjustment of the number and kind of shares
referred to in Sections 4.2 (b) and (d); (iii) adjustment of the number and kind
of shares subject to outstanding Options and Stock Appreciation Rights; (iv)
adjustment of the Exercise Price of outstanding Options and Stock Appreciation
Rights; (v) settlement in cash or Stock in an amount equal to the excess of the
value of the Stock subject to such Options and Stock Appreciation Rights over
the aggregate Exercise Price (as determined by the Committee) of


B-3

--------------------------------------------------------------------------------




such Options and Stock Appreciation Rights; and (vi) any other adjustments that
the Committee determines to be equitable. The Committee shall make all such
adjustments, and its determination as to what adjustments shall be made, and the
extent thereof, shall be final.


4.3  General Restrictions.  Delivery of shares of Stock or other amounts under
the Plan shall be subject to the following:


(a)
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933 and Code Section 409A), and the
applicable requirements of any securities exchange or similar entity.

 
(b)
To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.



4.4  Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable taxes, and the delivery of any shares or other
benefits under the Plan shall be conditioned on satisfaction of the applicable
withholding obligations. The Committee, in its discretion, and subject to such
requirements as the Committee may impose prior to the occurrence of such
withholding, may permit such withholding obligations to be satisfied through
cash payment by the Participant, through the surrender of shares of Stock which
the Participant already owns, or through the surrender of shares of Stock to
which the Participant is otherwise entitled under the Plan; provided that
surrender of shares may be used only to satisfy the minimum withholding required
by law.


4.5  Grant and Use of Options.  In the discretion of the Committee, more than
one Option and/or Stock Appreciation Right may be granted to a Participant.
Options and Stock Appreciation Rights may be granted as alternatives to or
replacements of Options and Stock Appreciation Rights granted or outstanding
under the Plan, or any other plan or arrangement of the Company or a Subsidiary
(including a plan or arrangement of a business or entity, all or a portion of
which is acquired by the Company or a Subsidiary). Subject to the overall
limitation on the number of shares of Stock that may be delivered under the
Plan, the Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.
Notwithstanding the foregoing, the assumption by the Company of options in
connection with the acquisition of a business or other entity and the conversion
of such options into options to acquire Stock shall not be treated as a new
grant of Options under the Plan unless specifically so provided by the
Committee.


4.6  Settlement of Options.  The Committee may from time to time establish
procedures pursuant to which a Participant may elect to defer, until a time or
times later than the exercise of an Option or Stock Appreciation Right, receipt
of all or a portion of the shares of Stock subject to such Option or Stock
Appreciation Right and/or to receive cash at such later time or times in lieu of
such deferred shares, all on such terms and conditions as the Committee shall
determine. If any such deferrals are permitted, then a Participant who elects
such deferral shall not have any rights as a stockholder with respect to such
deferred shares unless and until shares are actually delivered to the
Participant with respect thereto, except to the extent otherwise determined by
the Committee.


4.7  Code Section 409A.


(a)
It is the intention of the Company that no grant of Options or Stock
Appreciation Rights shall be “deferred compensation” subject to Code Section
409A, unless and to the extent that the Committee specifically determines
otherwise as provided below, and the Plan and the terms and conditions of all
grants of Options and Stock Appreciation Rights shall be interpreted
accordingly.


B-4

--------------------------------------------------------------------------------




(b)
The terms and conditions governing any grants of Options and Stock Appreciation
Rights that the Committee determines will be subject to Code Section 409A,
including any rules for elective or mandatory deferral of the delivery of cash
pursuant thereto, shall be set forth in writing, and shall comply in all
respects with Code Section 409A.



4.8  Other Plans.  Amounts payable under this Plan shall not be taken into
account as compensation for purposes of any other employee benefit plan or
program of the Company or any of its Subsidiaries, except to the extent
otherwise provided by such plans or programs, or by an agreement between the
affected Participant and the Company.


4.9  Heirs and Successors.  The terms of the Plan shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.


4.10  Transferability.  Options and Stock Appreciation Rights granted under the
Plan are not transferable except (i) as designated by the Participant by will or
by the laws of descent and distribution or (ii) in the case of a Free-Standing
SAR or NQO and any associated Tandem SAR, as otherwise expressly permitted by
the Committee including, if so permitted, pursuant to a transfer to such
Participant’s immediate family, whether directly or indirectly or by means of a
trust or partnership or otherwise. If any rights exercisable by a Participant or
benefits deliverable to a Participant under any Award Certificate under the Plan
have not been exercised or delivered, respectively, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of the applicable terms of the Award
Certificate and the Plan. The “Designated Beneficiary” shall be the beneficiary
or beneficiaries designated by the Participant to receive benefits under the
Company’s group term life insurance plan or such other person or persons as the
Participant may designate by notice to the Company. If a deceased Participant
fails to have designated a beneficiary, or if the Designated Beneficiary does
not survive the Participant, any rights that would have been exercisable by the
Participant and any benefits distributable to the Participant shall be exercised
by or distributed to the legal representative of the estate of the Participant.
If a deceased Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under the Award Certificate or before the
complete distribution of benefits to the Designated Beneficiary under the Award
Certificate, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary. All Options and Stock Appreciation Rights shall be
exercisable, subject to the terms of this Plan, only by the Participant or any
person to whom such Option or Stock Appreciation Right is transferred pursuant
to this paragraph, it being understood that the term Participant shall include
such transferee for purposes of the exercise provisions contained herein.


4.11  Notices.  Any written notices provided for in the Plan or under any Award
Certificate shall be in writing and shall be deemed sufficiently given if either
hand delivered or if sent by confirmed fax or overnight courier, or by postage
paid first class mail. Notice and communications shall be effective when
actually received by the addressee. Notices shall be directed, if to the
Participant, at the Participant’s address indicated in the Award Certificate, or
if to the Company, at the Company’s principal executive office to the attention
of the Company’s Secretary.


4.12  Action by Company.  Any action required or permitted to be taken by the
Company shall be by resolution of the Board, or by action of one or more members
of the Board (including a committee of the Board) who are duly authorized to act
for the Board, or by a duly authorized officer of the Company.


4.13  Limitation of Implied Rights.


(a)
Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company whatsoever, including, without limitation, any specific funds, assets,
or other property which the Company, in its sole


B-5

--------------------------------------------------------------------------------




discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of the Company, and nothing contained in
the Plan shall constitute a guarantee that the assets of the Company shall be
sufficient to pay any benefits to any person.


(b)
The Plan does not constitute a contract of employment, and selection as a
Participant will not give any Participant the right to be retained in the employ
of, or as a director or consultant to, the Company or any Subsidiary, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.



4.14  Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


4.15  Laws Applicable to Construction.  The interpretation, performance and
enforcement of this Plan and all Award Certificates shall be governed by the
laws of the State of Delaware without reference to principles of conflict of
laws, as applied to contracts executed in and performed wholly within the State
of Delaware.


4.16  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.


Section 5.  Committee


5.1  Administration.  The authority to control and manage the operation and
administration of the Plan shall be vested in the Compensation Committee of the
Board or such other committee of the Board as the Board may from time to time
designate (the “Committee”) in accordance with Section 4. In addition, the Board
may exercise any power given to the Committee under the Plan.


5.2  Powers of Committee.  The Committee’s administration of the Plan shall be
subject to the following:


(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from among the Eligible Grantees those persons who shall
receive Options and/or Stock Appreciation Rights, to determine the grant date
of, the number of shares subject to and the Exercise Price of those Options and
Stock Appreciation Rights, to establish all other terms and conditions of such
Options and Stock Appreciation Rights, and (subject to the restrictions imposed
by Section 6) to cancel or suspend Options and Stock Appreciation Rights.



(b)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.



(c)
Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.



(d)
In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the articles and
by-laws of the Company, and applicable state corporate law.



5.3  Delegation by Committee.  Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.


5.4  Information to be Furnished to Committee.  The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its

B-6

--------------------------------------------------------------------------------



duties. The records of the Company and Subsidiaries as to an employee’s or
Participant’s employment, engagement, Termination, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons eligible for benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.


Section 6.  Amendment and Termination


The Board may, at any time, amend or terminate the Plan; provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Option or Stock Appreciation Right granted under the Plan
prior to the date such amendment is adopted by the Board; and further provided
that adjustments pursuant to paragraph 4.2(e) shall not be subject to the
foregoing limitations of this Section 6.


Section 7.  Defined Terms


As used in this Plan, the following definitions shall apply:


(a)
Award Certificate.  The term “Award Certificate” shall mean a written
certificate setting forth the terms and conditions of an Option or Stock
Appreciation Right, in such form as the Committee may from time to time
prescribe.

 
(b)
Board.  The term “Board” means the Board of Directors of the Company.

 
(c)
Cause.  The term “Cause” shall have the meaning set forth in the employment or
engagement agreement between a Participant and the Company or any Subsidiary
thereof, if such an agreement exists and contains a definition of Cause;
otherwise Cause shall mean (1) conviction of the Participant for committing a
felony under Federal law or the law of the state in which such action occurred,
(2) dishonesty in the course of fulfilling a Participant’s employment,
engagement or directorial duties, (3) willful and deliberate failure on the part
of a Participant to perform the Participant’s employment, engagement or
directorial duties in any material respect or (4) such other events as shall be
determined in good faith by the Committee. The Committee shall, unless otherwise
provided in an Award Certificate or employment agreement with the Participant,
have the sole discretion to determine whether Cause exists, and its
determination shall be final.

 
(d)
Code.  The term “Code” means the Internal Revenue Code of 1986, as amended, the
Treasury Regulations thereunder and other relevant interpretive guidance issued
by the Internal Revenue Service or the Treasury Department. Reference to any
specific section of the Code shall be deemed to include such regulations and
guidance, as well as any successor provision of the Code.

 
(e)
Committee.  The term “Committee” shall have the meaning set forth in Section
5.1.

 
(f)
Company.  The term “Company” shall have the meaning set forth in Section 1.1.

 
(g)
Designated Beneficiary.  The term “Designated Beneficiary” shall have the
meaning set forth in Section 4.10.

 
(h)
Disability.  The term “Disability” shall mean, unless otherwise provided by the
Committee, (1) “Disability” as defined in any individual Award Certificate to
which the Participant is a party, or (2) if there is no such Award Certificate
or it does not define “Disability,” permanent and total disability as determined
under the Company’s long-term disability plan applicable to the Participant.

 
(i)
Effective Date.  The term “Effective Date” shall have the meaning set forth in
Section 4.1.

 
(j)
Eligible Grantee.  The term “Eligible Grantee” shall mean any individual who is
employed on a full-time or part-time basis, or who serves as a consultant to, by
the Company or a Subsidiary and


B-7

--------------------------------------------------------------------------------




any non-employee director of the Company. An Option or Stock Appreciation Right
may be granted to an individual in connection with such individual’s hiring or
engagement prior to the date the individual first performs services for the
Company or the Subsidiaries, provided that the individual will be an Eligible
Grantee upon his hiring or engagement, and further provided that such Options
and/or Stock Appreciation Rights shall not become vested prior to the date the
individual first performs such services.


(k)
Exercise Price.  The term “Exercise Price” shall have the meaning set forth in
Section 2.3 and 3.3 as applicable.

 
(l)
Fair Market Value.  The “Fair Market Value” of a share of Stock shall be, as of
any given date, the mean between the highest and lowest reported sales prices on
the immediately preceding date (or, if there are no reported sales on such
immediately preceding date, on the last date prior to such date on which there
were sales) of the Stock on the New York Stock Exchange Composite Tape or, if
not listed on such exchange, on any other national securities exchange on which
the Stock is listed or on NASDAQ. If there is no regular public trading market
for such Stock, the Fair Market Value of the Stock shall be determined by the
Committee in good faith.

 
(m)
Free-Standing SAR.  The term “Free-Standing SAR” shall have the meaning set
forth in Section 3.1.

 
(n)
ISO.  The term “ISO” shall have the meaning set forth in Section 2.2.

 
(o)
Mature Shares.  The term “Mature Shares” shall mean shares of Stock that have
been owned by the Participant in question for at least six months.

 
(p)
NQO.  The term “NQO” shall have the meaning set forth in Section 2.2.

 
(q)
Option.  The term “Option” shall have the meaning set forth in Section 2.2.

 
(r)
Plan.  The term “Plan” shall have the meaning set forth in Section 1.1.

 
(s)
Retirement.  The term “Retirement” shall mean retirement from active employment
with the Company pursuant to any retirement plan or program of the Company or
any Subsidiary in which the Participant participates. A Termination by a
consultant or non-employee director shall in no event be considered a
Retirement.

 
(t)
Stock.  The term “Stock” shall mean shares of common stock of the Company.

 
(u)
Stock Appreciation Right.  The term “Stock Appreciation Right “ shall have the
meaning set forth in Section 3.1.

 
(v)
Subsidiary.  The term “Subsidiary” means any business or entity in which at any
relevant time the Company holds at least a 50% equity (voting or non-voting)
interest.

 
(w)
Tandem SAR.  The term “Tandem SAR” shall have the meaning set forth in Section
3.1.

 
(x)
Term.  The term “Term” shall mean the period beginning on the date of grant of
an Option or Stock Appreciation Right and ending on the date the Option or Stock
Appreciation Right expires pursuant to the Plan and the relevant Award
Certificate.

 
(y)
Termination.  A Participant shall be considered to have experienced a
Termination if he or she ceases, for any reason, to be an employee, consultant
or non-employee director of the Company or any of its Subsidiaries, including,
without limitation, as a result of the fact that the entity by which he or she
is employed or engaged or of which he or she is a director has ceased to be
affiliated with the Company.

 
 
B-8
 